Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 11-15, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 11, and 18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 9, and 19 of co-pending Application No. 16/917,053 (hereinafter Shi) in view of Yuzawa (US 2018/0295098) and Balasubramanian et al. (US 2014/0119374).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Regarding claim 1,
Claim 1 of Instant Application
Claim of Shi
obtaining, by the data bus controller, a service information of a service in the MEC system, wherein the service information of the service comprises information indicative of:
a service type, wherein the service type is a file service type, and a service identity;
generating a routing rule for the service, by the data bus controller applying the both service type and the service identity of the service to a preset routing rule generation protocol, to generate routing rule for the service according to the service information of the service, wherein the routing rule is used to indicate at least one path through which a data packet can pass, and 
wherein the routing rule for the service comprises:
at least a first filter; and
a path identifier list including at least a first path identifier of a first path,
wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path; and
sending, by the data bus controller, the routing rule to the data bus;
wherein the method further comprises for a data packet of the service received by the data bus:
determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule;
adding, by the classifier, the first path identifier to the data packet; and
forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service.
obtaining, by a data bus controller, service information of a service, wherein the service information of the service comprises information indicative of: 
a service type, wherein the service type is a files service type, and a service identity;
generating a routing rule for the service, by the data bus controller applying both the service type and the service identity of the service to a preset routing rule generation protocol, to generate the routing rule for the service according to the service information of the service, wherein the routing rule is used to indicate at least one path through which a data packet can pass; and
sending, by the data bus controller, the routing rule to a data bus, wherein the routing rule is used for the data bus forwarding a received data packet of the service to an application corresponding to the received data packet.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Shi by eliminating the elements and their functions of the claims as set forth above.
Shi discloses all the subject matter of the claimed invention with the exception of MEC system. Yuzawa from the same or similar fields of endeavor discloses MEC system (¶ [0025]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Zhou by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa ¶ [0011]).
Shi in view of Yuzawa discloses all the subject matter of the claimed invention with the exception of wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path; wherein the method further comprises for a data packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule; adding, by the classifier, the first path identifier to the data packet; and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service. Balasubramanian from the same or similar fields of endeavor discloses wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path (¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; ¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink); wherein the method further comprises for a data packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule; adding, by the classifier, the first path identifier to the data packet (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet); and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service (¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ 101: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Shi in view of Yuzawa by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Claims 11 and 18 of instant application are rejected on the ground of nonstatutory double patenting over claims 9 and 19 of Shi based on the similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0239727) in view of Yuzawa (US 2018/0295098) and Balasubramanian et al. (US 2014/0119374).

Regarding claim 1, Dutta discloses 
A routing rule implementation method, applied to a ... system, wherein the ... system comprises a data bus controller, and the method comprises: obtaining, by the data bus controller, a service information of a service in the ... system (¶ [0037]: While FIG. 1 illustrates the service register to be a separate network node, the service register can be integrated into the controller 20; ¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.; ¶ [0044]: The preset fields can be sent in the register request; ¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry), wherein the service information of the service comprises information indicative of: a service type, wherein the service type is a files service type, and a service identity (¶ [0041]: The object servers 55 store multimedia files and object that are subject to the requested services, such as but not limited to, streaming videos, files, pictures, text messages, data files, etc.; ¶ [0066]: The service chaining sequence, i.e., plurality of SNs 45, can be connected using a one-hop signaling. Alternatively, multiple hops between SNs(s) can be used. These additional hops can traverse service routers (not shown). When the service router receives a message, it analyzes the message, by the way of resolving the destination service information (like service address, service type) and forwards the message to one or more immediate neighboring routers or SNs 45 on the way to its ultimate destinations, i.e., UE 102 or appropriate SN(s) 45); 
generating a routing rule for the service, by the data bus controller (¶ [0064]: The controller 20 will access the service register to determine another SN that is capable of performing the same service. The controller 20 will establish a routing chain between the other SN and the UE 10, after the controller 20 confirms the availability of the SN 45; ¶ [0065]: the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102) applying both the service type and the service identity of the service (¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.; ¶ [0044]: The preset fields can be sent in the register request; ¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry) to a preset routing rule generation protocol, to generate the routing rule for the service according to the service information of the service, wherein the routing rule is used to indicate at least one path through which a data packet can pass (¶ [0064]: The controller 20 will access the service register to determine another SN that is capable of performing the same service. The controller 20 will establish a routing chain between the other SN and the UE 10, after the controller 20 confirms the availability of the SN 45; ¶ [0065]: the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102). 
Dutta discloses all the subject matter of the claimed invention with the exception of mobile edge computing (MEC) system. Yuzawa from the same or similar fields of endeavor discloses mobile edge computing (MEC) system (¶ [0025]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa ¶ [0011]).
Dutta in view of Yuzawa discloses all the subject matter of the claimed invention with the exception of a data bus, wherein the data bus comprises a classifier and a service forwarder, wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path; wherein the method further comprises for a data packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule; adding, by the classifier, the first path identifier to the data packet; and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service. Balasubramanian from the same or similar fields of endeavor discloses a data bus, wherein the data bus comprises a classifier (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet) and a service forwarder (¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ 101: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components), wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path (¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; ¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink); wherein the method further comprises for a data packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule; adding, by the classifier, the first path identifier to the data packet (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet); and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service (¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ [0101]: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta in view of Yuzawa by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).
Regarding claim 11 referring to claim 1, Dutta in view of Yuzawa and Balasubramanian discloses a routing rule obtaining system, comprising: a data bus controller (Dutta ¶ [0037]: While FIG. 1 illustrates the service register to be a separate network node, the service register can be integrated into the controller 20); and a data bus comprising a classifier (Balasubramanian Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet) and a service forwarder (Balasubramanian ¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ [0101]: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components).
Regarding claim 18 referring to claim 1, Dutta discloses a non-transitory computer-readable medium storing computer instructions that when executed by one or more processors, cause the one or more processors to perform the step of: ... (¶ [0089]).

Regarding claims 2 and 12, Dutta discloses 
wherein generating the routing rule is carried out a preset routing rule generation protocol (¶ [0064]: The controller 20 will access the service register to determine another SN that is capable of performing the same service. The controller 20 will establish a routing chain between the other SN and the UE 10, after the controller 20 confirms the availability of the SN 45; ¶ [0065]: the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102) and the service type  and the service identity of service (¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.; ¶ [0044]: The preset fields can be sent in the register request; ¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry).

Regarding claims 3 and 19, Dutta discloses 
wherein the obtaining comprises: receiving, by the data bus controller, the service information from each service in the ... system (¶ [0037]: While FIG. 1 illustrates the service register to be a separate network node, the service register can be integrated into the controller 20; ¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.; ¶ [0044]: The preset fields can be sent in the register request; ¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry).
Dutta discloses all the subject matter of the claimed invention with the exception of the MEC system. Yuzawa from the same or similar fields of endeavor discloses the MEC system (¶ [0025]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa ¶ [0011]).

Regarding claim 13, Dutta discloses 
wherein the system further comprises a plurality of services (¶ [0041]: The object servers 55 store multimedia files and object that are subject to the requested services, such as but not limited to, streaming videos, files, pictures, text messages, data files, etc.) and a service registry apparatus (¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry);
each service in the ... system sends service information of the service to the service registry apparatus (¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry);
the service registry apparatus receives the service information from the plurality of services (¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.; ¶ [0044]: The preset fields can be sent in the register request; ¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry);
the service registry apparatus sends the service information of the plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service registry apparatus (¶ [0049]: The controller 30 authorizes the request and responds with a register response at step 305. The register response can be a list of available services and SNs 45 to select from and aggregate; ¶ [0054]: the controller 402 obtains a list of available services from the service register 30).
Dutta discloses all the subject matter of the claimed invention with the exception of the MEC system. Yuzawa from the same or similar fields of endeavor discloses the MEC system (¶ [0025]: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; ¶ [0161]: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa ¶ [0011]).

Regarding claim 14, Zhou discloses 
wherein the system comprises a plurality of services; wherein each one of the plurality of services sends service information, including the service identity and the service type of the service, to the data bus controller, to the data bus controller; and wherein the data bus controller receives the service information reported by each service (¶ [0037]: While FIG. 1 illustrates the service register to be a separate network node, the service register can be integrated into the controller 20; ¶ [0045]: The attributes used in the register request can be a class, a desc, a first status and a second status and id, expires, contact address, and port, vender, input form, output form, protocol, node infor and format etc. The class is used to describe the type of service supported by the SN 45 ... The contact address is the IP address of the node sending the register request, e.g., SN. The contact port is the port number of the node sending the register request); ¶ [0054]: the controller 402 obtains a list of available services from the service register 30 ... The tag describes information about type of service and where the content can be found. The title has information about the specific service, i.e., the name and type).

Regarding claim 15, Dutta discloses all the subject matter of the claimed invention with the exception of wherein the system further comprises a service manager; the service manager obtains the service information of each one of a plurality of services in the MEC system, and sends the service information of the each one of the plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager. Yuzawa from the same or similar fields of endeavor discloses wherein the system further comprises a service manager (Fig. 2 MEC Virtualization Manager); the service manager obtains the service information of each one of a plurality of services in the MEC system (par. 54: An application platform service is an aggregate of common services that are characteristic of MEC), and sends the service information of the each one of a plurality of services the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager (par. 52: A hosting infrastructure thereon is made up of hardware resources, such as server equipment and a virtualization layer formed by software that virtualizes those hardware resources, and can provide a general virtual server technology; par. 54: A virtualization manager performs management such as generation and deletion of a virtual machine (VM) serving as an environment in which each highest application (MEC App) operates. Each application may be executed by different companies, and therefore the virtualization manager is required to consider security, division of a resource to be assigned, and the like, but it is possible to apply a general cloud infrastructure technology; par. 161: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa. The motivation would have been to appropriately deal with an IP address in MEC (Yuzawa par. 11).

Regarding claims 20 and 21, Dutta in view of Yuzawa discloses all the subject matter of the claimed invention with the exception of further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder. Balasubramanian from the same or similar fields of endeavor discloses further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder (par. 49: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; par. 50: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta in view of Yuzawa by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466